IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CLEVELAND BUTLER,                            : No. 34 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
DAUPHIN COUNTY DISTRICT                      :
ATTORNEY'S OFFICE,                           :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of April, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.